Citation Nr: 1435755	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-25 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a claimed disability of the left shoulder and upper arm.

2.  Entitlement to service connection for a claimed disability of the left hip and leg, to include the foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO.

In December 2009, the Veteran presented testimony during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims file.

In September 2012, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated through June 2012, which have been reviewed by the AOJ and the Board in conjunction with the current appeal.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

After review of the claims file, the Board finds that additional development on the claims on appeal is warranted.

The Veteran reported initially injuring his left shoulder, arm, hip and leg in service when he fell after being stuck into the intake of a jet engine.  He also expressed having continuous symptoms since this initial injury.

In the September 2012 remand, the Board noted that, while the Veteran's service treatment records did not document the incident, the Veteran was competent to report any injury he may have suffered in service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also noted current diagnosis of left hip and shoulder arthritis.  

The Board instructed that the Veteran be afforded a VA examination to determine the nature and etiology of the claimed disabilities. The examiner was asked to provide an opinion as to whether it is at least as likely as not that any left shoulder/arm or hip/leg disability was incurred in or otherwise related to service, to include the injury in service as described by the Veteran.

The Veteran was afforded an examination in November 2012, and was diagnosed with arthritis of the left shoulder and hip as well as peripheral neuropathy of the left lower extremity.  The examiner noted that he was unable to link these conditions without resort to speculation.  

In so finding, the examiner noted that Veteran did not present to VA with complaints until 2008, 40 years after service, there was no evidence of the injury or symptoms in the service treatment record, and there was report of a work-related injury in September 2011 when he aggravated his back and shoulder.

The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data were fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

In this case, the Board finds that it is not clear that all data was fully considered and that the examiner did not provide an adequate basis for the speculative opinion.  The examiner did not consider the Veteran's competent reports of injury in service and continuous symptoms since service, and appears to discount the Veteran's statements on the basis of lack of documented treatment in service or for many years thereafter. 

Here, the Board points out that such statements may not be discounted simply because they are unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F. 3d 1331, 1335-36 (Fed. Cir. 2006).

Moreover, the examiner did not provide any other rationale as to why he could not provide the requested opinion without resort to speculation.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Moreover, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thus, for these reasons, the Board finds that an additional medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action to refer the Veteran's file to a qualified examiner, other than the November 2012 examiner, for additional opinion as to the nature and likely etiology of the claimed left shoulder/arm and left hip/leg disabilities. An additional in-person examination is not needed, unless considered necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the post-service medical records and lay statements.

The examiner is specifically requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left shoulder, left arm, left hip or left leg disability are due to an injury as described by the Veteran or other event or incident documented in the Veteran's active service.

In providing the requested opinion, the examiner is asked to address the Veteran's report of onset of left shoulder/arm and left hip/leg symptoms in service as the result of injury sustained in service when he fell after being stuck in the intake of a jet engine-regardless of whether it is specifically documented in service treatment records-and continuous symptoms since service. The examiner is advised that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as injury and symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

 A complete rationale should be provided for any opinions expressed.

2.  After completing all indicated development, the AOJ should readjudicate the Veteran's claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



